Title: John Adams to Rufus King, 16 Jun. 1786
From: Adams, John
To: King, Rufus


          
            
              Dear Sir—
            
            

              London

               June 16. 1786
            
          

          Give me leave to introduce to you Colonel Forrest, who lost a Limb
            at the Battle of Germantown—he has been Some years in Business here, & has an
            Universal good Character—
          Your
          
            
              J. A—
            
          
        